Citation Nr: 0112072	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin disorder 
(chloracne). 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for PTSD and determined that new and material evidence 
adequate to reopen the claim for service connection for a 
skin disorder (chloracne) had not been submitted.

A review of the claims file shows that in a March 1998 VA 
Form 21-4138, Statement in Support of Claim, the veteran 
appeared to raise a claim for service connection for 
involuntary tremors.  This issue is referred to the RO for 
clarification and appropriate action.

The issue of service connection for PTSD is addressed in the 
REMAND section. 


FINDINGS OF FACT

1.  In unappealed rating decisions, the RO denied service 
connection for a skin disorder in November 1985 and for 
chloracne in January 1993, respectively.    Subsequently, in 
a December 1998 rating decision, the RO determined that new 
and material evidence adequate to reopen the veteran's claim 
for service connection for a skin disorder, to include 
chloracne, had not been submitted and notified the veteran of 
the adverse decision that same month.

2.  In January 1999, the veteran filed a notice of 
disagreement with respect to the December 1998 determination 
that new and material evidence adequate to reopen the 
veteran's claim for service connection for a skin disorder, 
to include chloracne, had not been submitted, and in March 
1999 the RO provided the veteran with statement of the case 
addressing that issue.

3.  The veteran did not file a substantive appeal on the 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for a skin 
disorder, to include chloracne. 


CONCLUSION OF LAW

The criteria for a timely substantive appeal to reopen the 
veteran's claim for service connection for a skin disorder, 
to include chloracne, have not been met.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To Reopen the Claim for Service Connection for a Skin 
Disorder, to Include Chloracne

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  The formality of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and 
regulatory scheme, which requires the filing of both a notice 
of disagreement (NOD) and a formal appeal.  Roy v. Brown, 5 
Vet. App. 554 (1993).  Appellate review of an RO decision is 
initiated by an NOD and completed by substantive appeal after 
a statement of the case (SOC) is furnished.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2000); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 9, . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202 (2000). A properly completed VA Form 9 
includes the signature of the claimant, his representative or 
his guardian.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 371 (1999).  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the SOC, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. 
App. at 555.
Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303 (2000).

In this case, by unappealed rating decisions, the RO denied 
service connection for a skin disorder in November 1985 and 
for chloracne in January 1993, respectively.    Subsequently, 
in a December 1998 rating decision, the RO determined that 
new and material evidence adequate to reopen the veteran's 
claim for service connection for a skin disorder, to include 
chloracne, had not been submitted.  The veteran was notified 
of that unfavorable rating decision on December 31, 1998.  On 
February 1, 1999, the veteran's timely NOD was received by 
the RO, and, in March 1999, the RO issued a SOC, along with a 
letter explaining his appellate rights and responsibilities.  
At that time, the veteran was also provided a VA Form 9 and 
instructed that if the VA Form 9 was not received within that 
time frame, the RO would assume that the veteran did not 
intend to complete his appeal.  On August 26, 1999, the RO 
received a VA Form 9 submitted by the veteran, which 
addressed the issue of service connection for PTSD but did 
not address the issue of whether new and material evidence 
had been presented to reopen the claim for service connection 
for a skin disorder, to include chloracne nor indicate that 
the veteran was appealing all issues addressed in the SOC.  
Thus, the veteran did not file correspondence containing the 
necessary information for a substantive appeal with regard to 
reopening the claim for service connection for a skin 
disorder, to include chloracne.  In a March 2000 Informal 
Hearing Presentation the veteran's representative noted that 
the veteran had not advanced any argument in regard to 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin disorder.  
In a letter dated December 31, 2000, the Board informed the 
veteran that his substantive appeal with regard to reopening 
a claim for service connection for a skin disorder, to 
include chloracne, might not be adequate and gave him sixty 
days to respond and to indicate that he had filed an adequate 
substantive appeal.  The veteran did not respond.

The record shows that the veteran did not file any other 
correspondence expressing a desire to appeal the adverse 
decision of the RO to the Board with regard to reopening the 
claim for service connection for a skin disorder, to include 
chloracne.  The veteran also did not file a request for an 
extension of time.  In short, no substantive appeal was filed 
within sixty days of the issuance of the SOC or within the 
remainder of the one-year period following the date of 
notification of the determination being appealed.  
Accordingly, the Board is without jurisdiction to consider 
the veteran's claim, and the appeal is dismissed.


ORDER

A substantive appeal to reopen the veteran's claim for 
service connection for a skin disorder, to include chloracne, 
was not timely filed, accordingly, the appeal is dismissed.


REMAND

Service Connection for PTSD

In an unappealed July 1971 rating decision, the RO denied 
service connection for a nervous condition as not shown on 
examination at discharge.  By a letter dated December 1974, 
the RO advised the veteran that the decision to deny him 
service connection for a nervous condition was based on his 
complete service medical records, which showed a complaint of 
a mild nervous condition on March 17, 1969.  The RO added 
that the records throughout the remainder of training were 
negative for complaints or findings of a nervous condition, 
and that his examination at discharge was also negative.  

In a November 1985 rating decision, the RO denied service 
connection for a nervous condition as the result of exposure 
to Agent Orange, noting that the additional evidence in the 
record was not new and material regarding service connection 
for a nervous disorder.  

In March 1998, the veteran filed a claim for service 
connection for PTSD.  In a December 1998 rating decision, the 
RO, in pertinent part, denied service connection for PTSD as 
not well grounded, noting that there was no confirmed 
diagnosis of PTSD.

Following that December 1998 rating decision, the provisions 
of 38 U.S.C.A. § 5107 were substantially revised.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
claimant than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable under Karnas.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The veteran's service medical records are negative for 
treatment or diagnosis of PTSD.  His discharge (DD Form 214) 
indicates that his principal duty was as a radio operator, 
and that he served in Vietnam from April 1968 to April 1969.  
The DD Form 214 also indicates that he was awarded the 
Vietnam Campaign Medal, the Vietnam Service Medal with two 
oversea bars and the National Defense Service Medal.  On a 
March 1998 VA Form 21-4138, the veteran noted that he was in 
the 307th Combat Aviation Battalion while in Vietnam and that 
they performed many attack and retrieval missions and that he 
was stationed in Danang the last five months of his tour of 
duty and saw his buddy blown up while in his bed.  He added 
that he had attended PTSD group sessions for eighteen months 
at the Baton Rouge VA Medical Center (VAMC), which was 
confirmed by an April 1998 statement from two VA social 
workers, who noted that the veteran's treatment was focused 
on continuous alcohol abuse and PTSD.  Daily staff journals 
from the 307th Combat Aviation Battalion for May 1968 showed 
the airfield under attack.  A May 1998 statement from the 
veteran's probation officer noted that the veteran was 
enrolled in a substance abuse program.  A March 1998 VA 
outpatient treatment record shows that the veteran reported 
being under rocket and mortar attacks and seeing dead and 
wounded soldiers and that he was treated for anxiety while 
still in Vietnam but that he did not want any treatment then.  
In a May 1998 VA treatment record, the veteran was seen to 
check on information pertaining to his claim for PTSD 
benefits, but did not want treatment.  The impression was 
anxiety disorder, rule out PTSD.  Given the foregoing, the 
evidence does not currently show that he received any 
commendations or awards for participation in combat with the 
enemy, such as the Combat Infantryman Badge, Purple Heart, or 
similar citation.  The main stressors he claims were seeing 
bodies and that he was shot at.

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 128, 138-50 (1997); 38 C.F.R. 
§ 3.304(f).

The Board also notes that VA social workers apparently 
diagnosed and treated the veteran for PTSD and a May 1998 VA 
record provides a provisional diagnosis of rule out PTSD in 
addition to diagnoses of anxiety disorder, not otherwise 
specified, and history of mixed substance abuse.  This 
evidence is sufficient to show that the veteran may have PTSD 
and further development of the evidence is warranted.  At 
this stage the Board must assume that any diagnosis of PTSD 
was made based on the veteran's statements about his tour of 
duty in Vietnam.  Thus, the veteran has provided an 
approximate time and location of the alleged stressors.  
However, the reported stressors have not been adequately 
verified by objective evidence.  A review of the record fails 
to show that the RO ever requested the veteran to submit 
specific information necessary to adjudicate his PTSD claim, 
including a description of any stressful incidents and 
corroborating information, i.e., names and other identifying 
information concerning other individuals involved.  Nor has 
information been requested or obtained from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) that 
may corroborate the veteran's alleged stressors.

If the RO determines that any stressors are verified, the 
veteran should be afforded a complete psychological 
evaluation, to include all indicated testing, such as the 
Mississippi Scale for Combat Related Post-Traumatic Stress 
Disorders, as well as a psychiatric examination by a 
psychiatrist, to determine whether the veteran has PTSD, and, 
if so, whether such PTSD is related to a verified in-service 
stressor.

As a final matter, the Board notes that a review of the 
claims file shows that he reported that he had been receiving 
both VA and non-VA psychiatric treatment for substance abuse 
and PTSD.  The RO should determine if any additional VA or 
non-VA treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).
Without obtaining and reviewing pertinent treatment records, 
the Board cannot be sure that such records might not aid in 
the establishment of entitlement to service connection.  On 
remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his psychiatric 
disorder(s).  After obtaining any 
necessary authorization(s) from the 
veteran, the RO should attempt to secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  The RO should send a letter to the 
veteran asking him to submit specific 
information necessary to adjudicate his 
PTSD claim, including a description of 
any stressful incidents and corroborating 
information, i.e., names and other 
identifying information concerning other 
individuals involved or other documents 
to assist with verification of his 
claimed stressors.   

3.  Following receipt of the veteran's 
response, the RO should review the file 
and prepare a summary of all claimed 
stressors.  The RO's attention is 
directed, in part, to the veteran's 
statements to the VA registered nurse in 
March 1998 and the veteran's statement in 
support of his claim provided in March 
1998.  The RO should provide as much 
detail as possible (for example, times 
and units assigned to while in Vietnam). 
This summary and a copy of the veteran's 
DD Form 214 and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors. 

4.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined is 
established by the record.  If additional 
development is indicated it should be 
undertaken.  Following this, if no 
stressor is verified, the RO should so 
state in its report.  This report is then 
to be added to the claims file.

5.  If, and only if, one or more 
stressors have been verified, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD as 
the result of service.  The veteran's 
claims file and a copy of this REMAND are 
to be provided to the examiner for use in 
the study of this case.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, to include 
psychological testing including PTSD sub 
scales.  If the veteran is found to have 
PTSD, the examiner should indicate 
whether the veteran's PTSD is related to 
any claimed, verified in-service 
stressor(s).  The RO must provide the 
examiner with a summary of the claimed, 
verified stressor(s), and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
PTSD.  Such report must include a 
complete rationale for all opinions 
expressed. 

6.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD, to include a formal 
determination as to whether the veteran 
was engaged in combat.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished 
with an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



